Citation Nr: 1738914	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee functional impairment

2.  Entitlement to a separate compensable rating for left knee instability prior to January 23, 2014.  

3.  Entitlement to an initial rating in excess of 10 percent beginning January 23, 2014, for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1983 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the VA RO in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings has been associated with the Veteran's claims file.

In a December 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for left knee functional impairment and granted entitlement to a separate compensable rating of 10 percent beginning January 23, 2014, for left knee instability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the Board's decision denying entitlement to a rating in excess of 10 percent for left knee functional impairment, the decision denying entitlement to a separate compensable rating for left knee instability prior to January 23, 2014, and the decision denying entitlement to a rating in excess of 10 percent for left knee instability beginning January 23, 2014; and remanded the case to the Board for action consistent with the Memorandum Decision.  In January 2017, the case was remanded by the Board for additional development.  The case has now been returned to the Board for further appellate action.    


FINDINGS OF FACT

1.  The Veteran's left knee functional impairment is manifested by flexion limited to, at worst, 95 degrees, and pain.

2.  Prior to January 23, 2014, the Veteran was not shown to have objectively verified instability, or dislocated semilunar cartilage resulting in locking or effusion.

3.  Beginning January 23, 2014, objective testing showed the Veteran to have mild left knee instability.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee functional impairment have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for entitlement to a separate compensable rating for left knee instability prior to January 23, 2014, have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an initial rating in excess of 10 percent beginning January 23, 2014, for left knee instability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he should have higher ratings for left knee disabilities because his level of impairment is worse than contemplated by the currently assigned ratings.

A July 2010 VA examination report shows that the Veteran reported that his left knee had gotten progressively worse over the prior 3 years.  The Veteran reported that he felt a pop on the inside of his left knee that became painful and hard to put weight on.  Prior to the reported incident the Veteran had noted daily pain when walking 30 minutes or more and walking up and down stairs.  Physical examination of the left knee showed tenderness and effusion +1.  Range of motion testing showed that flexion of the left knee was noted to 110 degrees, with painful crepitus noted between 85 and 110 degrees.  Extension to 0 degrees with objective evidence of pain or painful motion was noted.  Strength testing showed normal measurements for flexion and extension.  A McMurray Test showed positive indications for meniscus pathology.  The medial collateral ligament and lateral collateral ligament testing were noted as normal with firm end points.  A drawer and Lachman's were also shown to be negative with no cruciate ligament or anterior ligament pathology. Patella-femoral testing was noted as normal.  The Veteran was observed to have a limp with more weight on the right lower extremity.  The VA examiner reported that for the DeLuca requirements, no additional limitation of the of the joint was found with regards to range of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-rays showed minimal degenerative changes.

A June 2012 VA examination report shows that the Veteran was diagnosed with residuals, torn left medial meniscus, status post arthroscopy with shaving joint and patella.  The Veteran reported that his left knee had become more painful with daily activities.  He reported increased left knee pain on multiple repetitions of standing to getting up out of a chair.  The Veteran reported that his left knee would feel unstable after standing in one position for 20 minutes and pain would start after 10 minutes.  Range of motion testing showed left knee flexion to 110 degrees, with pain at 110 degrees.  Extension was measured to 0 degrees.  Left knee range of motion following repetition was flexion to 110 degrees and extension to 0 degrees.  Functional impairment of the left knee was noted as less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing.  No tenderness or pain to palpation for the left knee joint line was reported.  Muscle strength testing of the left knee was shown as normal.  Joint stability testing showed normal findings for the Lachman's test, posterior drawer test, and medial-lateral stability test.  No evidence of patellar subluxation or dislocation was noted.  The Veteran was noted to have a meniscus cartilage condition affecting the left knee, but no meniscectomy was conducted.  The VA examiner reported that the Veteran used a knee brace regularly for ambulation and the Veteran also reported the use of a cane.  The VA examiner noted that X-rays showed degenerative arthritis of the left knee.

A January 2014 VA treatment record shows that the Veteran underwent a left knee surgical procedure classified as a left knee diagnostic arthroscopy with medial plica excision, debridement of the medial meniscus, debridement of the notched cyst and synovia, and microfracture of the medial condyle region.

An April 2014 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the left knee.  The VA examiner noted that the Veteran had recently undergone a left knee surgical procedure in January 2014.  The Veteran was observed to use a medial off loader brace and reported pain when getting up and down from his chair at work.  The Veteran reported flare-ups that caused him to be unable to walk further than a quarter mile.  Range of motion testing for the left knee showed flexion to 120 degrees, with pain at 120 degrees.  Extension was to 0 degrees without pain.  No additional loss of range of motion was noted following repetition.  Functional impairment of the Veteran's left knee was noted as less movement than normal; weakened movement; pain on movement; instability of station; disturbances of location; and interference with sitting, standing, and weight bearing.  The VA examiner noted that the Veteran had tenderness and pain to palpation on the left knee.  Muscle strength testing was shown to be 4 out of 5 for both left knee flexion and extension.  Lachman's test, posterior drawer test, and medial-lateral instability test, were all shown to be normal.  No evidence of patellar subluxation or dislocation was noted.  The VA examiner reported that the Veteran had undergone a meniscectomy of the left knee in 1983 and 2014.  The Veteran was found to have residual signs due to the meniscectomy consisting of extreme pain and unsteady gait when not wearing a knee brace.  A review of imagining studies showed that the Veteran had degenerative or traumatic arthritis of the left knee.

An April 2017 VA examination report shows that the Veteran reported that he experienced constant, sharp pain behind his left knee cap from the time he woke up in the morning until he went to bed at night.  The Veteran reported that he used Ibuprofen as needed to relieve his pain.  He reported that he wore hinged brace every day, that he used a cane once every couple of weeks, and that he sometimes used a wheelchair at home so he did not have to stand.  The Veteran reported multiple treatments for left knee pain to include multiple surgeries with the most recent microfracture surgery in January 2014, injections with cortisone and Synvisc, physical therapy, and platelet rich plasma injections in June 2016.  At that time, the Veteran did not report flare-ups of the left knee.  His reported that his left knee disability limited him in his ability to sit for more than one hour, stand for more than 15 minutes, and walk for more than one mile.

On physical examination of the Veteran's left knee, flexion was measured to 130 degrees and no limitation of left knee extension was present.  Although pain was noted on examination, it did not result in additional functional loss.  Pain was noted on both flexion and extension and in weight-bearing.  There was tenderness to palpation along the medial and lateral joint line, as well as evidence of crepitus.  There was no additional functional loss or limitation of motion after repetitive testing.  Muscle strength testing was normal and there was no atrophy.  There was no left knee ankylosis.  There was no history of recurrent subluxation or effusion.  Left knee joint stability testing was normal.  X-rays revealed degenerative arthritis in the left knee.  Correia joint testing was performed with no evidence of pain on passive range of motion testing and no evidence of pain in nonweight-bearing.  The opposite, right knee joint was shown to be undamaged with flexion to 135 degrees and no limitation of extension, and no pain noted on exam.  The examiner diagnosed left knee meniscal tear and left knee osteoarthritis.

A review of the record shows the Veteran receives VA treatment for various disabilities, to include left knee disabilities.  Following his January 23, 2014 arthroscopy and microfracture surgery (and 6 week recovery period), the treatment notes of record reflect range of motion measurements of left knee flexion to 120 and 140 degrees and no limitation of extension.  However, during a January 2016 VA orthopedic follow-up visit, the Veteran's left knee flexion was limited by deep knee pain to 95 degrees.  Aside from that measurement, there was no indication from the medical evidence of record that the Veteran had reported left knee symptoms that were worse than those noted in the various VA examination reports and treatment notes of record.  

The Board acknowledges that the Veteran reported occasional feelings of instability beginning in September 2008 and continuing to present.  Indeed, the April 2014 VA examination report revealed the Veteran wore a medial off loader brace most of the time.  In evaluating functional impairment of the left knee after repetitive use, the examiner indicated instability of station was a contributing factor.  The examiner further noted the Veteran had residual symptoms due to meniscectomy of extreme pain and unsteady gait when not wearing his knee brace.  While the record is silent for objective joint stability test (anterior, posterior, and medial-lateral) results showing any left knee structural instability, the April 2014 examination showed the Veteran experienced symptoms of slight knee instability following his January 2014 surgery.

Also of record are several lay statements documenting the Veteran's subjective reports of left knee disability symptoms.  In a May 2017  statement, the Veteran's spouse reported that the Veteran's left knee disability precluded him from enjoying biking and golf leisure activities, that his gait had changed, that his left leg appeared visibly smaller than his right leg, and that he his left knee gave out on him while he was walking on flat surfaces.  In a May 2017 statement from Ms. P.D., a 30-year friend of the Veteran, it was reported that the Veteran experienced chronic left knee pain that resulted in an unsteady gait and balance, and that his pain had progressively worsened over time to the point limiting many of his capabilities.  In addition, the Veteran submitted multiple statements detailing symptoms of unstable gait resulting in falls, slipping on ice, and stepping on uneven ground that had caused him to be apprehensive at all times.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for functional impairment of the left knee.  There is no evidence that the Veteran has had limitation of left knee flexion to 45 degrees or less or that he had limitation of left knee extension to 5 degrees or more.  During the appeal period, the Veteran's left knee flexion was limited by pain to, at worst, 95 degrees, and the Veteran's left knee extension was not shown to be limited.  While the Veteran has reported persistent knee pain and painful flare-ups, there is no indication from the record that he has more functional impairment than that shown in the VA examination reports and treatment notes of record.  The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2016).

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for left knee instability beginning January 23, 2014.  In this regard, there is no indication from the record that the Veteran's left knee instability has been more than slight in severity.  A July 2015 VA orthopedic treatment note reflected the Veteran discontinued used of the hinged brace on his left knee, noted no frank instability, and reported overall improvement in his steadiness following physical therapy treatment.  In November 2016, the Veteran reported continued symptoms of instability when walking on uneven surfaces with a few episodes of giving way.  At an April 2017 VA examination, the Veteran's joint stability was noted to be normal and there was no indication from that examination report that the Veteran experienced instability of station or an unsteady gait.   Therefore, entitlement to a rating in excess of 10 percent for left knee instability beginning January 23, 2014, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the Veteran is not entitled to a separate compensable rating for left knee instability prior to January 23, 2014.  In this regard, the Board notes that there is no objective evidence of left knee instability prior to January 23, 2014.  At his July 2010 VA examination, the Veteran's medial collateral and lateral collateral ligaments were noted to be normal and there was no cruciate or anterior cruciate ligament pathology noted.  Further, patella-femoral testing was normal. At his June 2012 VA examination, the Veteran's medial lateral stability test was normal and there was no evidence of patellar subluxation or dislocation noted.  The Board acknowledges that at his June 2012 VA examination, the Veteran reported that his left knee became unstable after standing for long periods.  However, there were no objective findings at that examination to confirm the Veteran's report.  Therefore, there is no evidence to suggest problems with instability prior to the Veteran's January 23, 2014, surgery and a separate rating for left knee instability is not warranted prior to that date.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has been given to assigning a separate rating under Diagnostic Code 5258.  However, there is no evidence that the Veteran experienced dislocated semilunar cartilage with frequent episodes of locking or effusion at any time during the pendency of the appeal.  In fact, as noted above, the Veteran has reported improved knee function since his January 2014 surgical procedure.  Therefore, a separate rating under Diagnostic Code 5258 for the left knee is not warranted. Additionally, the Board notes that pain is the main symptom contemplated by the criteria for Diagnostic Code 5258.  As the Veteran has already been assigned a 10 percent rating for his left knee based on painful motion, an additional rating under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14 .

Consideration has been given to assigning a separate rating under Diagnostic Code 5259.  However, while the Veteran has had cartilage removed from his left knee, the symptoms of that are noted to be pain and instability. The Veteran is already in receipt of a 10 percent rating based on pain and the Board has granted a separate rating for instability. Therefore, an additional rating under Diagnostic Code 5259 for consideration of either of those symptoms would be prohibited by 38 C.F.R. § 4.14.

Consideration has been given to assigning a separate rating under Diagnostic Code 5263 for this period.  However, the Board notes that there is no objective evidence of genu recurvatum in his left knee. Therefore, a separate rating under Diagnostic Code 5263 is not warranted.

The Board has also considered whether a separate rating is warranted for the Veteran's left knee residual surgical scars.  However, the April 2014 VA examiner specifically noted that the Veteran did not have any painful or unstable scars, or scars that were of a total area greater than 39 square centimeters.  Also, the Board notes that the Veteran has never reported any symptoms concerning his left knee surgical scars.  Therefore, a separate compensable rating is not warranted for the Veteran's left knee residual surgical scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a separate compensable rating for left knee instability prior to January 23, 2014, is denied.  

Entitlement to an initial rating in excess of 10 percent beginning January 23, 2014, for left knee instability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


